People v Hood (2015 NY Slip Op 00600)





People v Hood


2015 NY Slip Op 00600


Decided on January 22, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 22, 2015

Gonzalez, P.J., Renwick, DeGrasse, Manzanet-Daniels, Gische, JJ.


1190/10

[*1]14001 The People of the State of New York, Respondent,
vEric Hood, Defendant-Appellant.


Scott A. Rosenberg, The Legal Aid Society, New York (Elizabeth B. Emmons of counsel) for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Hope Korenstein of counsel), for respondent.

Order, Supreme Court, New York County (Gregory Carro, J.), entered on or about February 7, 2012, which adjudicated defendant a level two predicate sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The record, including defendant's admissions, supports the court's assessment of points under the risk factor for drug or alcohol abuse. In any event, regardless of whether the points at issue should have been assessed, defendant remains a level two offender, and we find no basis for a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). There were no mitigating factors that were not adequately taken into account by the guidelines.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 22, 2015
CLERK